Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00809-CV

                                       In the Interest of J.M.H.

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2004CVO001194-D4
                            Honorable Belinda Mendez, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 26, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                   PER CURIAM